DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments
Applicant’s claim amendments have overcome the previously applied art rejections. However, a new rejection is made with respect to Beden et al. (2012/0181331).
Applicant's arguments filed 03/29/2022 regarding the 35 USC 101 rejection of the claims have been fully considered but they are not persuasive. As noted in the Advisory action mailed 03/01/2022, the additional limitation of receiving operation data from a blood pump is insignificant, extra-solution activity in the form of mere data gathering. As such this limitation cannot be considered to integrate the abstract idea into a practical application nor can it be considered significantly more than the abstract idea itself. Likewise, the limitation of  outputting a notification using an input/output interface amounts to generic computer circuitry, i.e. a generic processing circuit with an I/O interface, that performs generic computer functions, i.e. data output. . As such this limitation cannot be considered to integrate the abstract idea into a practical application nor can it be considered significantly more than the abstract idea itself.
Lastly, when viewed in combination, the claim as a whole is an abstract idea with the additional features of insignificant extra-solution activity coupled with generic computer structure for performing generic computer function, both of which (alone or in combination) cannot be considered to integrate the abstract idea into a practical application nor can it be considered significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 32-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 concludes with “outputting…a notification comprising the prediction of the likelihood of the future cardiac event…”. However, Applicant deleted the step of actually making the prediction of the future cardiac event. Therefore, while the preamble state the language “a method of predicting a likelihood of a future cardiac event”, the body of the claim does not currently have a positively recited step stating that a prediction is actually calculated/determined. A value cannot be output that has not been determined. The Examiner suggests amending the claim to positively recite the generation/determination of the prediction using the result of the “comparing” step.
Claims 32 and 42 contain the same issue as above.
Claims 33-41 and 43-50 are rejected as being dependent on indefinite claims 32 and 42.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 32-50 are rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. 
Claim 22 recites estimating operational values indicative of an operational parameter of a first implantable blood pump; determining a difference between the operational value and a function of at least one previously estimated operational value to produce a divergence; summing the divergences over time to create a sequence of divergence sums constituting a time-domain waveform; and comparing at least one feature of the time domain-waveform to a corresponding feature of a waveform corresponding to an occurrence or non-occurrence of at least one prior adverse event.
The limitations of estimating operational values indicative of an operational parameter of a first implantable blood pump; determining a difference between the operational value and a function of at least one previously estimated operational value to produce a divergence; summing the divergences over time to create a sequence of divergence sums constituting a time-domain waveform; and comparing at least one feature of the time domain-waveform to a corresponding feature of a waveform corresponding to an occurrence or non-occurrence of at least one prior adverse event, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuity” and “input/output interface”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a processor” language, the “estimating” could be a user mentally determining or with the aid of pen-and-paper rotor speeds, power requirements, on state, off state, etc. from data obtained from a pump; the “determining…a difference” could be simple subtraction determined between values (again mentally or with the aid of pen-and-paper); “summing” likewise simple mathematical calculations and the creation of a sequence of divergences in the time domain could be simply plotting a few data points over time using pen-and-paper; “determining…at least one feature” could be a mental acknowledgement or selection; and “comparing” could be a mental comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – receiving pump operational data and using a processor to perform steps. The step of receiving pump-operational data is insignificant, extra-solution activity in the form of mere data gathering. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving pump operational data and using a processor to perform both the steps amounts to insignificant, extra-solution activity and to no more than mere instructions to apply the exception using a generic computer component, respectively. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 32 and 42 have the same issues highlighted above with respect to Claim 22. Claim 32 differs only by claiming a memory, which is generic computer structure and thus not enough to amount to integration into a practical application or significantly more than the abstract idea itself. Claim 42 likewise is drawn to generic computer structure in the form of non-transitory computer-readable medium and a processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 32-34, 36, 38, 39, 41-44, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Anstadt et al. (2004/0267086) in view of Beden et al. (2012/0181331).
Regarding Claims 22, 32, 38, 39, 41, 42, 48 and 49, Anstadt discloses an implantable direct mechanical ventricular assist device (DMVA) that obtains, via sensors, multiple sets of operating data, such as accelerometer data, data relating to pressure and flow of drive fluid, blood pressure data, acoustical data, electrophysiological data, metabolic data, etc. (see par. [0244-0252]). These are sensor derived estimates of the actual parameters of the pump. The data is processed to obtain measures of muscle condition of the heart and to diagnose cardiovascular conditions (see par. [0247]). The data is also used to compare, e.g. correlate, to a baseline of normal or desired operation (i.e. a non-occurrence of an adverse event) and predictions of cardiac issues and/or potential device failure issues are made based on the comparison, i.e. a divergence from the baseline (see par. [0247, 0262, 0267, 0522]; Fig. 5A). Anstadt discloses determining the potential  failures before their occurrence can enable actions to be taken to avoid the effects of such failures (par. [0267]), thus implicitly indicating some sort of notification is provided to a user or physician. Action cannot be taken unless the user or physician is alerted to the determined problem. However, Anstadt does not explicitly disclose outputting using an I/O interface, a notification of the likelihood of the future cardiac event.
Beden, in the same field of endeavor of medical pumps, discloses incorporating alarm or reporting devices, such as a display connected to the device, to inform a user/physician of a potential failure (par. [0103]) for the purpose of enhancing the safety of the systems as well as the safety of the patient. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Anstadt reference to include reporting an impending failure via a display, as taught and suggested by Beden, for the purpose of enhancing the safety of the systems as well as the safety of the patient.
In regards to Claims 33 and 43. Anstadt discloses monitoring parameters such as frequency of fluid delivery and/or slope of volume change with respect to time (par. [0265, 0276, 0283]).
In regards to Claims 34 and 44, Anstadt discloses employing the use of an adaptive,
learning working algorithm which falls within the scope of a neural network, which is a machine-learning or adaptive learning process (par. [0468-0517]).
Regarding Claims 36 and 46, Anstadt discloses establishing a baseline for a patient (which would be an average over time) and also discloses comparing the baseline to a normalized, i.e. averaged, patient population to determine desired improvement metrics (par. [0353]; Fig. 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792